Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                  Plaintiff,
                                                          Case No.: 18-cv-62593-DPG
          vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                  Defendants.



                PLAINTIFF FEDERAL TRADE COMMISSION’S OPPOSITION TO
                  DEFENDANT STEVEN DORFMAN’S MOTION TO DISMISS

   I.     Introduction

          The Federal Trade Commission’s (“FTC”) complaint describes a massive telemarketing

   scam that defrauded tens of thousands of consumers across the country out of over $150 million

   by claiming to offer comprehensive health insurance or its equivalent but instead enrolling these

   consumers in products that provided virtually none of the promised benefits. The complaint

   identifies one individual defendant, Steven Dorfman, as the owner and an officer of all six

   corporate defendants. Over the course of twenty-eight pages, the complaint explains with

   exacting particularity how Dorfman operated this scam through his network of corporate alter

   egos, the harm caused to consumers, and the way this conduct violated both the Federal Trade

   Commission Act (“FTC Act”) as well as the Telemarketing Sales Rule (“TSR”).

          Dorfman now seeks dismissal of the FTC’s claims. His motion is a jumble of new and

   recycled arguments that challenge the FTC’s pleadings, the Court’s jurisdiction, and the




                                                   1
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 2 of 17



   availability of certain remedies.1 These arguments largely ignore the complaint’s detailed

   allegations, and misstate or entirely omit controlling law.

           The FTC’s complaint exceeds federal pleading requirements. The “short and plain

   statement” required by Federal Rule of Civil Procedure 8(a) is easily satisfied by the detailed

   description of both the deceptive practices that characterize Defendants’ scheme as well as

   Dorfman’s responsibility for these practices. Although not applicable to claims under the FTC

   Act, the complaint also meets Rule 9(b)’s heightened pleading standard by alleging with

   particularity the circumstances and nature of Defendants’ scam. Contrary to Dorfman’s

   assertion, neither Rule 8(a) nor 9(b) require the FTC to specify which allegations apply to which

   defendants.

           In asserting for the first time that the McCarran-Ferguson Act purportedly deprives the

   Court of subject matter jurisdiction over this matter, Dorfman fails to cite IAB Mktg., a 2014

   Eleventh Circuit case rejecting the same challenge raised by defendants engaged in the same

   conduct as Dorfman. This controlling authority articulates a clear test for determining whether

   the FTC would lack jurisdiction. Dorfman does not acknowledge this test or IAB, both of which

   unquestionably show that the McCarran-Ferguson Act has no effect on the Court’s jurisdiction

   here.

           Dorfman’s remaining challenges to certain remedies sought by the FTC are both

   procedurally and substantively deficient. Rule 12(f), which Dorfman relies on in requesting that

   the Court “strike” these remedies, is neither an authorized nor a proper way to seek dismissal of

   all or part of a complaint. Regardless, Dorfman dedicates half of his memorandum to again

   arguing about the availability of restitution and disgorgement under Section 5 of the FTC Act --

   1
    Dorfman’s motion is not accompanied by a proposed order, as required by the Court’s rules and Local
   Rule 7.1(a)(2). As a result, the nature and scope of the relief he is requesting is unclear.


                                                     2
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 3 of 17



   issues that he has raised numerous times and which the Court has already resolved in the FTC’s

   favor. Finally, “mutual mistake” is not an element of an FTC Act claim and Dorfman cites no

   authority to the contrary.

   II.    The FTC’s Complaint Satisfies the Relevant Pleading Standards

          Dorfman asserts that the FTC’s complaint should be dismissed pursuant to Federal Rule

   of Civil Procedure 12(b)(6) for its purported failure to comply with the pleading requirements of

   Rules 8(a) and 9(b). In each case, Dorfman’s argument is the same, namely that the FTC has

   impermissibly “lumped” all Defendants together by failing to identify which Defendants carried

   out which specific acts (D.E. 134, pp. 3-4, 6). His arguments contain no meaningful analysis, do

   not account for well-established standards of common enterprise and individual liability, and are

   inconsistent with the FTC’s complaint allegations, which must be taken as true for the purpose of

   this motion.

          A.      Applicable Standards

          A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

   plaintiff’s complaint. The threshold of sufficiency that a complaint must meet to survive such a

   motion is “exceedingly low.” Ancata v. Prison Health Services. Inc. 769 F.2d 700, 703 (11th

   Cir. 1985) (citations omitted). When evaluating a 12(b)(6) motion, a district court must accept

   all material allegations in the complaint as true and construe them in the light most favorable to

   the non-moving party. See id.; Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010).

          Rule 8(a)(2) lays out the general pleading standard, requiring only “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” That statement must “‘give

   the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Rule 8 does not require



                                                     3
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 4 of 17



   “detailed factual allegations” to survive a motion to dismiss, simply more than “an unadorned,

   the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for the misconduct alleged”); see also

   FTC v. Student Aid Ctr., Inc. 281 F. Supp. 3d. 1324, 1330 (S.D. Fla. 2016).

          Rule 9(b) establishes a heightened pleading standard for complaints “alleging fraud or

   mistake,” requiring a party making such allegations to state “with particularity the circumstances

   constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Under this requirement, a plaintiff must

   “plead the who, what, when, where, and how of the allegedly false statements.” Student Aid Ctr.

   at 1331 (quoting Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir. 2008)). These

   requirements may be relaxed when facts relating to the fraud are “peculiarly” within the

   perpetrator’s knowledge. See FTC v. Centro Natural Corp., 2014 WL 752697, at *7 (S.D. Fla.

   Feb. 10, 2014) (citing Hill v. Moorehouse Med. Assocs., 2003 WL 22019936, at *3 (11th Cir.

   Aug. 15, 2003)); see also Barys ex rel U.S. v. Vitas Healthcare Corp., 298 Fed. App’x., 893, 897

   (11th Cir. 2008). A majority of courts have declined to extend Rule 9(b)’s heightened pleading

   requirements to FTC enforcement actions, and no precedent compels this Court to do otherwise.2




   2
    See, e.g., FTC v. Freecom Communications, Inc., 401 F.3d 1192, 1204 n.7 (10th Cir. 2005) (holding that
   a Section 5 claim is not a claim of fraud because “[u]nlike the elements of common law fraud, the FTC
   need not prove scienter, reliance, or injury…”); FTC v. Hornbeam Special Sol, LLC, 308 F. Supp.3d
   1280, 1286-87 (N.D. Ga. 2018); Student Aid Ctr., 281 F. Supp. 3d. at 1332; FTC v. HES Merchant
   Services Company, 2014 WL 12611275, at *3-4 (M.D. Fla. Feb. 20, 2014); Sterling Precious Metals,
   2013 WL 595713, at *3 (S.D. Fla. Feb. 15, 2013); FTC v. Consumer Health Benefits Ass’n, 2011 WL
   3652248, at *10 (E.D.N.Y. Aug. 18, 2011).

                                                     4
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 5 of 17



          B.      Plaintiff’s Complaint Satisfies Both Rule 8(a) and Rule 9(b)

                  1.      The FTC’s Complaint Contains Detailed Allegations of Defendants’
                          Scheme as well as Dorfman’s Liability for this Conduct

          Regardless of which pleading standard the Court applies, the FTC’s 28-page complaint

   contains extensive allegations that easily meet and exceed the requirements of both Rule 8(a) and

   Rule 9(b). The complaint is a detailed roadmap of each step of Defendants’ scheme, describing:

              Sales practices conducted since at least October 2013, primarily through outbound
               telemarketing, that promote “PPO” health insurance policies or their equivalent. D.E.
               1, ¶ 15;

              Deceptive lead generation tactics, including the use of websites falsely touting
               Defendants’ non-existent affiliation with Blue Cross Blue Shield and AARP, which
               preyed on consumers searching online for comprehensive health insurance or its
               equivalent. Id., ¶¶ 21-35;

              Defendants’ sales pitch, in which their telemarketers falsely claimed to sell
               comprehensive health insurance or its equivalent, including insurance that meets the
               requirements of the Affordable Care Act. Id., ¶¶ 36-43;

              The enrollment fees and ongoing monthly fees charged by Defendants to consumers.
               Id. ¶ 38;

              Defendants’ post-sale verification process, which consists of a series of oral or
               electronic disclosures that frequently contradict promises made during the sales pitch
               and which consumers are instructed to ignore and not to question. Id. ¶¶ 44-47;

              An explanation of the products actually sold by Defendants to consumers, how these
               products differ from comprehensive insurance, and an account of an undercover
               transaction conducted by the FTC. Id. ¶¶ 48-50;

              A description of the harm caused by Defendants’ scheme, both in terms of the total
               number of consumers affected, as well as the way it has injured individual consumers
               who have incurred substantial medical expenses under the mistaken belief that these
               expenses would be covered by the insurance they thought they had purchased from
               Defendants. Id., ¶¶ 51-53;

              A description of the problems encountered by consumers who contacted Defendants
               seeking cancellations or refunds. Id., ¶ 54; and

              The four specific misrepresentations that Defendants are alleged to have made in
               violation of the FTC Act and the TSR. Id., ¶¶ 57-59, 64-65.

                                                    5
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 6 of 17



          The complaint also outlines Dorfman’s responsibility for this conduct, identifying him as

   an “owner, officer, member, or manager” of all six of the named corporate defendants. Id., ¶ 12.

   It further alleges that Dorfman manages the operations of these corporations and is a signatory

   on their bank accounts. Id. Finally, it asserts that Dorfman oversaw the common enterprise that

   exists between the six corporate defendants. Specifically, as alleged in the complaint, Dorfman

   “formulated, directed, controlled, had the authority to control, or participated in the acts and

   practices of the Corporate Defendants that constitute the common enterprise.” Id., ¶ 13.

          Dorfman’s assertion that the FTC has impermissibly “lumped” all Defendants together by

   failing to identify which Defendants carried out which specific acts (D.E. 134, pp. 3-4, 6) ignores

   the specific allegations regarding his conduct. Moreover, this argument is inconsistent with the

   standards for common enterprise and individual liability. Corporate entities that operate as a

   common enterprise can be held liable for one another’s deceptive acts and practices. See FTC v.

   HES Merchant Servs. Co., Inc., 2014 WL 6863506, at *5 (M.D. Fla. Nov. 18, 2014); FTC v.

   Wash. Data Res., 856 F. Supp. 2d 1247, 1271 (M.D. Fla. 2012); FTC v. Lanier Law, LLC, 715 F.

   App’x 970, 979 (11th Cir. 2017) (per curiam). A common enterprise may exist where nominally

   separate corporate entities are under common control, share office space and officers, and

   comingle funds. See HES Merchant Servs., 2014 WL 6863506, at *5; Wash Data Res., 856 F.

   Supp. 2d at 1271; Lanier Law, 715 F. App’x at 979. Similarly, individuals may be held liable for

   the deceptive acts of corporations if it can be shown that they: (1) participated directly in the

   deceptive practices or acts or had authority to control them; and (2) had some knowledge of these

   practices. See FTC v. IAB Mktg. Assoc., LP, 746 F.3d 1228, 1233 (11th Cir. 2014); FTC v. Gem

   Merch. Corp., 87 F.3d 466, 470 (11th Cir. 1996).




                                                     6
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 7 of 17



           Here, the FTC has alleged each of the factors that show the existence of a common

   enterprise consisting of the six named corporate defendants as well as a basis for holding

   Dorfman individually liable for the practices of these entities. In particular, the FTC adequately

   alleged the existence of common enterprise liability by claiming that the six corporate defendants

   “have common ownership, officers, managers, business functions, and office locations, which

   have comingled assets, and which hold themselves out as Simple Health.” D.E. 1, ¶ 13. The

   complaint establishes Dorfman’s liability for the acts of this common enterprise by alleging that

   he served as an officer of each corporate defendant, managed their operations, as well as

   “formulated, directed, controlled, had the authority to control, or participated in the acts and

   practices of the Corporate Defendants that constitute the common enterprise.” Id., ¶¶ 12, 13.

   Dorfman can neither negate these allegations nor avoid the application of common enterprise and

   individual liability by simply repeating the term “lumping.”3 Under these straightforward

   principles and alleged facts, each aspect of the challenged conduct need not be attributed

   specifically to a single defendant, because it can collectively be attributed to Dorfman and the six

   entities that he used interchangeably to run this operation.4




   3
    The same holds true for Dorfman’s attempt to characterize the FTC’s complaint as a so-called “shotgun
   pleading” (D.E. 134, pp. 3) by analogizing it to cases such as Fischer v. Fed. Nat’l Mortg. Ass’n., 302 F.
   Supp.3d 1327 (S.D. Fla. 2018), Lane v. Capital Acquisitions and Mgmt. Co., 2006 WL 459070 (S.D. Fla.
   Apr. 14, 2016), and Diamond Resorts Int’l, Inc. v. US Consumers Attorneys, P.A., 2018 WL 6621363
   (S.D. Fla. Oct. 2018). These cases are not remotely applicable. Unlike this matter, none of the cases
   relied on by Dorfman involved allegations of common enterprise liability under the FTC Act and the
   corresponding liability of the individual who oversaw the enterprise.
   4
    Even if common enterprise and individual liability did not apply to the FTC’s complaint, the general rule
   in the Eleventh Circuit for multi-defendant pleadings is that “the allegations can be and usually are to be
   read in such a way that each defendant is having the allegation made about him individually.” Crowe v.
   Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997); Hornbeam Special Sol., 308 F.Supp.3d at 1288.


                                                       7
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 8 of 17



                   2.       Plaintiff’s Complaint Satisfies Rule 8(a)’s Pleading Requirements

           The extensive allegations in the FTC’s complaint described above easily exceed Fed. R.

   Civ. P. 8(a)’s requirement of a “short and plain statement of the claim.” They name Dorfman as

   the sole owner and an officer of all six corporations through which this enterprise operated; they

   describe with specificity the websites, sales tactics, and products sold to consumers and explain

   how these products differed from what consumers were promised; and they identify specific

   misrepresentations made by Defendants and their telemarketers to consumers in the sale of these

   products as well as the two statutory provisions allegedly violated by this conduct. Moreover,

   the complaint provides numerous examples of the misleading and deceptive statements used by

   Defendants in their lead generation and sales practices, including screenshots of websites and

   post-sale “verification” disclosures. See, e.g., id., Images D-H.5 Without question, the

   particularity of these allegations surpasses the “short and plain statement” required by Rule 8(a),

   providing Dorfman with ample notice of the claims against him and the grounds upon which

   these claims are based. See, e.g., Student Aid Ctr., 281 F. Supp.3d at 1331 (finding that an FTC

   complaint alleging the defendants operated an unlawful debt relief enterprise in violation of the

   FTC Act and TSR satisfied the “exceedingly low notice pleading standard of Rule 8”).

                   3.       Plaintiff’s Complaint Satisfies Rule 9(b)’s Pleading Requirements

           Even analyzed under Fed. R. Civ. P. 9(b)’s heightened pleading requirement,6 the FTC’s

   complaint satisfies this requirement by alleging in exhaustive detail the who, what, when, where,


   5
    In the case of lead generation websites, the complaint even specifies whether a particular site identified
   by name is operated by Defendants or third parties. See, e.g., id., ¶¶ 30-31.
   6
     As explained above in note 2, courts in this district and elsewhere have held that Rule 9(b)’s heightened
   particularity requirement does not apply to enforcement actions brought pursuant to the FTC Act and the
   TSR. These courts have generally observed that the FTC’s claims are not the same as fraud, do not
   require the same proof, and that the Commission’s statutory mandate to deter deceptive acts and practices
   is dissimilar to a fraud action. See, e.g., Freecom Communications, Inc., 401 F.3d at 1204 n.7. Dorfman

                                                        8
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 9 of 17



   and how of the deceptive conduct on which its Section 5 and TSR counts are based. See

   Mizzaro, 544 F.3d at 1237. The complaint identifies who perpetrated this scam-- Dorfman and

   his six corporate co-defendants (D.E. 1, ¶¶ 6-13) -- and also identifies their victims -- consumers

   throughout the United States searching for comprehensive health insurance. Id., ¶¶ 6-11, 21.

   With even greater particularity, the complaint catalogs what practices Defendants are alleged to

   have engaged in, and how they engaged in them, including highly specific descriptions of their

   lead generation and outbound telemarketing sales practices. Id, ¶¶ 21-54. For example, the

   complaint extensively documents the misleading nature of Defendants’ business model, carefully

   contrasting what consumers are promised during the sales pitch with the products that

   Defendants actually provide. See id., ¶¶ 38, 40 (promised coverage and benefits) and ¶¶ 48-50

   (actual products). These allegations are supported by references to recorded undercover

   transactions conducted by the FTC. Id., ¶ 47, 50; see Centro Natural, 2014 WL 7525697, at *7

   (finding that FTC complaint satisfied 9(b), in part, by listing an example of call made to

   consumer). Finally, the complaint pinpoints the month and year when the scheme began

   (October 2013) and identifies the principal place of business where each corporate defendant

   operates. Id. ¶¶ 6-11, 15.

           The FTC’s allegations, which span over 50 paragraphs and 20 pages, are similar to, or

   more detailed than, other FTC complaints upheld by courts in this Circuit under Rule 9(b)’s

   heightened pleading requirements. See, e.g., Centro Natural, 2014 WL 7525697, at *6; HES

   Merchant Services, 2014 WL 12611275, at *2; FTC v. IAB Mktg. Assoc., LP, 2013 WL

   11330607, at *1 (S.D. Fla. Nov. 8, 2013); FTC v. Am. Precious Metals, LLC, 2012 WL

   13114034 (S.D. Fla. Apr. 12, 2012). In fact, Dorfman and his corporate alter egos are charged

   cites FTC v. Am. Precious Metals, LLC, 2012 WL 13114034 (S.D. Fla. Apr. 12, 2012), in which the court
   held the Rule 9(b)’s heightened pleading standards should apply to FTC Act claims, but fails to note that
   Judge Scola ultimately concluded that the Commission’s complaint satisfied this standard.

                                                       9
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 10 of 17



   with running a scheme virtually identical to the IAB defendants – a telemarketing enterprise that

   sold medical discount memberships disguised as comprehensive health insurance. See IAB

   Mktg., 746 F.3d at 1231 (describing FTC’s complaint against IAB defendants). There are also

   notable similarities to Centro Natural, where the court determined that a less stringent Rule 9(b)

   analysis would be appropriate because the complaint alleged that the defendants, like Dorfman,

   operated their scheme “through a web of interconnected companies,” suggesting that information

   relating to the fraud would be “peculiarly” within their control. Centro Natural, 2014 WL

   752697 at *7. The same relaxed particularity analysis is especially suitable here given that

   Dorfman is alleged to control, direct, and participate in the practices of all of the entities that

   make up Defendants’ common enterprise. In other words, notwithstanding Dorfman’s repeated

   objection to having been “lumped” together with the other defendants,7 as the owner of every

   one of those defendants, he has not been deprived of any information needed to answer the

   complaint.

   III.    Dorfman’s Rule 12(f) Motion to Strike is Both Procedurally and Substantively
           Defective

           Citing Fed. R. Civ. P. 12(f), Dorfman asks the Court to strike the FTC’s request for

   restitution, disgorgement, and rescission and reformation of contracts. See D.E. 134, pp. 7-17.

   Rule 12(f) is not an appropriate vehicle for raising these challenges. Regardless, Dorfman’s

   arguments have either already been rejected by the Court or are without merit.

           A.      Rule 12(f) Does Not Authorize the Relief Sought by Dorfman

           Under Rule 12(f), a district court “may strike from a pleading an insufficient defense or

   any redundant, immaterial, impertinent, or scandalous matter” (emphasis added). As the rule’s

   plain language makes clear, “it is neither an authorized nor a proper way to procure the dismissal

   7
    With no meaningful analysis, Dorfman uses the term “lump” and “lumping” nine times in just over six
   pages. See D.E. 134 at pp. 1-6.

                                                     10
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 11 of 17



   of all or part of a complaint.” Federal Practice and Procedure, § 1380; see also Williams v.

   Delray Auto Mall, Inc., 289 F.R.D. 697, 700 (S.D. Fla. 2013). Indeed, Dorfman’s motion is

   devoid of any analysis whatsoever of how the remedies that he objects to are: (1) an insufficient

   defense; (2) redundant; (3) immaterial; (4) impertinent; or (5) scandalous. Courts have rejected

   similar attempts to improperly use Rule 12(f) as a means of striking substantive claims for relief.

   See, e.g., Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973-74 (9th Cir. 2010)

   (defendant’s motion to strike plaintiff’s claim for damages better suited for motion for summary

   judgment or failure to state a claim); Thomas-Byass v. Michael Kors Stores, Inc., 2015 WL

   13756100, at *2-3 (C.D. Ca. Sept. 16, 2015) (rejecting motion to strike claim for disgorgement

   as an improper use of Rule 12(f)). Dorfman’s motion to strike should be similarly denied.

          B.      Established Eleventh Circuit Precedent and Law of the Case Authorize the
                  FTC to Seek the Remedies in its Complaint

                   1.     The Court Has Already Ruled that the FTC Can Seek Restitution and
                          Disgorgement

          Well over half of Dorfman’s motion consists of yet another recitation of his arguments

   challenging the FTC’s ability to obtain certain forms of relief under Section 13(b) of the FTC

   Act, which itself is supplemented by his 42-page appellate brief “for the Court’s convenience.”

   See D.E. 134 at pp. 6-15, n.1. Dorfman has advanced these same arguments on countless other

   occasions. They do not merit a substantive response – the FTC addressed Dorfman’s challenges

   extensively (D.E. 81), the Court ruled in the FTC’s favor (D.E. 83), and Dorfman raises nothing

   new here.

                  2.      The FTC is Not Required to Allege “Mutual Mistake”

          In addition to being an improper use of Rule 12(f), Dorfman’s motion to strike the FTC’s

   request for rescission and reformation of contracts should be denied for at least two additional



                                                   11
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 12 of 17



   reasons. First, it is inappropriately based largely on exhibits and other matters outside the FTC’s

   complaint. See Thompson v. Kindred Nursing Ctrs East LLC, 211 F. Supp. 2d, 1345, 1347

   (M.D. Fla. 2002) (when deciding motion to strike, courts “cannot consider matters beyond the

   pleadings”) (citation omitted). Second, Dorfman’s argument would effectively impose a new

   requirement for pleading claims for relief under the FTC Act. Section 5 prohibits “deceptive acts

   or practices in or affecting commerce.” 15 U.S.C. § 45(a). An act or practice is deceptive if it

   involves a material misrepresentation or omission that is likely to mislead consumers acting

   reasonably under the circumstances. See FTC v. People Credit First, LLC, 244 F. App’x 942,

   944 (11th Cir. 2007) (per curiam) (following FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.

   2003)). As already noted, the complaint alleges the elements of a claim for relief under the FTC

   Act against Defendants as well as Dorfman’s liability for injunctive and monetary relief.

   Nothing in the FTC Act, or cases interpreting it, requires the Commission to allege “mutual

   mistake” in order to request the equitable remedy of rescission. None of the authority cited by

   Dorfman holds otherwise.

   IV.    The McCarran-Ferguson Act Does Not Deprive the Court of Subject Matter
          Jurisdiction

          The jurisdictional limitation of the McCarran-Ferguson Act, which prohibits the

   Commission from regulating activities that constitute “the business of insurance,” has no effect

   on this case. In a three-page argument raising this threshold issue for the very first time despite

   months of briefing on other issues, Dorfman cites the correct provision of the act, 15 U.S.C. §

   1012, notes that Fed. R. Civ. P. 12(b)(1) permits a district court to dismiss a case for lack of

   subject matter jurisdiction, and also cites appellate authority interpreting the rule. Incredibly,

   however, Dorfman makes no reference whatsoever to the controlling Eleventh Circuit opinion

   interpreting the statutory provision on which his argument is based, IAB Mktg., 746 F.3d 1228.

                                                    12
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 13 of 17



   This is not an oversight. Dorfman has cited IAB Mktg. previously in this litigation, including as

   recently as two weeks ago. See D.E. 135, p. 1.8 His failure to acknowledge this case, much less

   to attempt to distinguish it, is telling.

           In IAB Mktg., the Eleventh Circuit found that Section 1012(b) of the McCarran-Ferguson

   Act did not deprive the district court of subject matter jurisdiction over an FTC complaint

   alleging virtually the same conduct at issue here. See IAB Mktg., 746 F.3d at 1231, 1235-36.

   Specifically, in IAB, the court of appeals held that defendants alleged to have deceptively

   marketed medical discount memberships via telemarketing did not engage in the “business of

   insurance” within the meaning of the McCarrran-Ferguson Act.9 Id. According to the Eleventh

   Circuit, a practice constitutes the “business of insurance” only if meets the following three-part

   test: (1) “the practice has the effect of transferring or spreading a policyholder’s risk;” (2) “the

   practice is an integral part of the policy relationship between the insurer and the insured;” and (3)

   “the practice is limited to entities within the insurance industry.” Id. (quoting Union Labor Life

   Ins. Co. v. Pireno, 458 U.S. 119, 129 (1982)). The court of appeals found that IAB satisfied

   none of these factors: (1) it incurred no transfer or spreading of risk in the sale of the medical

   discount products that it sold; (2) no relationship of an insurer and insured existed between IAB

   and its customers; and (3) the sale of medical discount plans is not limited to entities within the

   insurance industry. See IAB Mktg., 746 F.3d at 1236.

   8
    Although not authorized by either the local rules or the Court’s briefing schedule, Dorfman filed a
   pleading on April 29, 2019, requesting that the Court consider arguments raised in his motion to dismiss
   in determining whether to grant the FTC’s pending motion for preliminary injunction. See D.E. 135.
   Dorfman’s so-called “Notice of Supplemental Authority” does not, in fact, bring any supplemental
   authority to the Court’s attention. The only case cited by Dorfman in this notice is IAB Mktg., which he
   has cited previously in his brief in opposition to the preliminary injunction. See D.E. 104, p. 14.
   9
    The reverse-preemption provision of the act provides: “No Act of Congress shall be construed to
   invalidate, impair, or supersede any law enacted by any State for the purpose of regulating the business of
   insurance, or which imposes a fee or tax upon such business, unless such Act specifically relates to the
   business of insurance.” 15 U.S.C. 1012(b).

                                                       13
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 14 of 17



           Not surprisingly, Dorfman fails to bring to the Court’s attention the controlling standard

   articulated in IAB Mktg. and Pireno because he, too, fails to satisfy any of the relevant factors.10

   First, Defendants’ limited benefit plans and medical discount memberships involved no

   transferring or spreading of the policyholder’s risk. D.E. 1, ¶ 19; see also D.E. 12-10, pp. 6-7, 11

   (Report of FTC’s Expert Witness, Dr. Brian Miller, noting that products sold by Defendants do

   not transfer risk from insured to insurer).11 In fact, similar to IAB, Defendants actually sold

   memberships in association plans rather than conventional insurance policies. See D.E. 12-10,

   pp. 6, 18. Under this arrangement, the consumer is not the policyholder and Defendants bear no

   risk when they enroll consumers in these products. See, e.g., id., p. 65 (Certificate of Coverage

   defining “policyholder” as National Congress of Employers). Second, Defendants’ sale of

   limited benefit plans and medical discount memberships does not represent an “integral part” of

   any “policy relationship” between an “insurer and [an] insured.” Pireno, 458 U.S. at 129.

   Defendants’ relationship with the issuers of these products or their carriers is not at issue here.

   Rather, the relevant relationship—in which misrepresentations played an integral part—is

   between Defendants and the consumers they misled. Finally, the products sold by Defendants

   are not “limited to entities within the insurance industry,” as Defendants sold numerous non-

   insurance products to consumers. Id.




   10
     The mere fact that Defendants have been investigated and disciplined by numerous state departments of
   insurance does not mean their deceptive conduct is beyond the reach of the FTC. The same was true of
   the defendants in IAB, but the Eleventh Circuit rightly noted that the proper inquiry is whether the
   conduct at issue meets the three-part test articulated by the Supreme Court in Pireno, not simply whether
   the defendants have been subject to state regulation. See IAB Mktg., 746 F.3d at 1235.
   11
     As Dorfman correctly notes, the Court may consider matters outside the FTC’s complaint in weighing
   the merits of a challenge to its subject matter jurisdiction under Rule 12(b)(1). See Morrison v. Amway
   Corp. 323 F.3d 920, 925 (11th Cir. 2003).


                                                      14
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 15 of 17



          Defendants did not engage in the “business of insurance” as this term has been clearly

   defined by both the Eleventh Circuit and the Supreme Court. Accordingly, the McCarran-

   Ferguson Act does not deprive the Court of jurisdiction over this matter.

   V.     Conclusion

          Defendant Steven Dorfman has filed a motion to dismiss that fails to meaningfully

   engage with the FTC’s allegations against him and ignores well-established standards of

   common enterprise and individual liability. The FTC’s complaint exhaustively describes

   Defendants’ telemarketing scam as well as Dorfman’s role in it. Taken in any light, let alone one

   most favorable to the FTC, these allegations meet or exceed applicable federal pleading

   standards. The other challenges raised by Dorfman in his motion are even less persuasive. They

   consist of a procedurally and substantively flawed motion to strike based almost entirely on a

   proposition already rejected by the Court. Finally, Dorfman’s claim that the Court lacks subject

   matter jurisdiction is premised on factual and legal arguments that the Eleventh Circuit has

   thoroughly rejected and, in typical fashion, Dorfman completely ignores. Dorfman’s Motion to

   Dismiss the FTC’s Complaint should be denied.




                                                   15
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 16 of 17



   Dated: May 13, 2019          Respectfully submitted,

                                ALDEN F. ABBOTT
                                General Counsel

                                /s/ James H. Davis
                                ELIZABETH C. SCOTT, Special Bar No. A5501502
                                escott@ftc.gov; (312) 960-5609
                                JAMES H. DAVIS, Special Bar No. A5502004
                                jdavis@ftc.gov; (312) 960-5611
                                JOANNIE WEI, Special Bar No. A5502492
                                jwei@ftc.gov; (312) 960- 5607

                                Federal Trade Commission
                                230 S. Dearborn Street, Suite 3030
                                Chicago, Illinois 60604
                                Telephone: (312) 960-5634
                                Facsimile: (312) 960-5600

                                Attorneys for Plaintiff
                                FEDERAL TRADE COMMISSION




                                         16
Case 0:18-cv-62593-DPG Document 138 Entered on FLSD Docket 05/13/2019 Page 17 of 17



                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this May 13,
   2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
   CM/ECF system, which generates a notice of filing to all counsel of record.



                                                     /s/ James Davis
                                                     JAMES DAVIS,
                                                     Special Bar No. A5502004
